Curia, per Wardlaw, J.
This Court agrees that the proper view was taken on the circuit, of the relator’s demand.
■ The sheriff is required to publish advertisements of property to be sold under execution in a Gazette of his district— so he is required to publish advertisements of runaway slaves, to procure food for prisoners, to pay the expenses of burying a convict executed, to pay the expenses of transporting prisoners, and to make other expenditures in discharging his duties. All these are equally matters of private contract, for which the sheriff obtains re-imbursement either in the fees allowed to him, (where his contract has been reasonable,) by express words, sometimes even in the fee bills, in addition to those fees. But the use of terms which show that the one dollar allowed to the sheriff for advertising sale made under an execution is exclusive of the printer’s bill, no more gives to the printer a remedy against the officer distinguished from the man, than the use of similar words as to necessary ex*32penses gives such remedy to the keeper of a livery stable, a tavern keeper, a guardaran, or any body else that by contract with the sheriff has borne part of those expenses.
The motion is dismissed.
The whole Court concurred.

Motion refused.